Citation Nr: 1509282	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depression, bipolar disorder, and a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, October 2010, September 2012, and September 2013, it was remanded (by Veteran Law Judges other than the undersigned) for development.  The case is now assigned to the undersigned.

The Veteran also initiated appeals of denials of service connection for hepatitis C and for PTSD.  An October 2010 Board decision (which is final) denied service connection for hepatitis C, and a September 2014 rating decision granted service connection for PTSD.  Consequently, those matters are not before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record (in a January 2005 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

It is reasonably shown that the Veteran's major depression, bipolar disorder, and mood disorder are etiologically related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder other than PTSD, to include major depression, bipolar disorder, and a mood disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service treatment records (STRs) do not show any complaints, findings, diagnoses, or treatment for a psychiatric disorder.  However, in August 2014, the Joint Services Records Research Center (JSRRC) recommended that his alleged stressor in service (witnessing a fellow soldier in his unit die from a drug overdose in July 1973) should be conceded after verifying that he was stationed at Fort Hood with the deceased soldier at the time of his death from a drug overdose.

The medical evidence of record shows that during the pendency of the instant claim the Veteran has received diagnoses of various psychiatric disorders, including PTSD, major depression, bipolar disorder, and a mood disorder; as is noted above, service-connection is already established for PTSD.

On April 2011 VA psychiatric examination the Veteran was assigned diagnoses of polysubstance abuse and antisocial personality disorder (neither of which is an acquired psychiatric disorder).  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  In a November 2012 addendum, the April 2011 VA examiner opined that it was less likely than not that the Veteran currently met the criteria for any acquired psychiatric disorder diagnosis (such as PTSD, depression, or bipolar disorder) because his substance abuse and antisocial personality could not be ruled out as potential contributors to his reported symptoms of psychiatric distress.  The examiner recommended that further clarity concerning the Veteran's psychiatric presentation might be obtained through future reexamination if the Veteran could demonstrate a period of documented continuous sustained sobriety.

On August 2014 VA psychiatric examination the VA examiner who conducted the April 2011 examination and provided the November 2012 addendum reviewed the current record and reexamined the Veteran.  The examiner noted that since the April 2011 examination, the Veteran had engaged in ongoing mental health treatment, denied any recent use of illicit substances, and reported that his use of alcohol had drastically declined (to drinking only once every three to four months).  The diagnose were PTSD, an unspecified depressive disorder, antisocial personality disorder and alcohol use disorder.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis due to "[s]ignificant overlap."  The examiner noted that "[w]hile recent documents consistently describe symptoms of PTSD and mood disorder, older documents (in the [V]eteran's c-file) note ongoing problematic substance use and prior instances when the [V]eteran was not deemed to meet criteria for PTSD....  Thus, the information concerning the nature, onset, and course of his psychiatric symptoms is mixed."  The examiner then opined that, based on the available evidence, "the evidence in favor for an association between the [V]eteran's reported psychiatric symptoms and military service - and - the evidence against an association between the [V]eteran's reported psychiatric symptoms and military service is nearly equivocal.  This being the case, the resulting medical opinion is that it is just as likely as not (50/50 probability) that the [V]eteran's reported psychiatric symptoms and associated disability is due to military service (and his reported stressors during service)."

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his acquired psychiatric disorder (to include major depression, bipolar disorder, and a mood disorder) is related to his service.  See 38 C.F.R. § 3.303(b).  In particular, the most probative evidence of record (i.e., the opinion by the August 2014 VA psychiatric examiner) supports that there is a nexus between the Veteran's current acquired psychiatric disability and his conceded stressor in service (of witnessing a fellow soldier in his unit die from a drug overdose in July 1973).  With resolution of reasonable doubt in the Veteran's favor (as mandated by law), the Board concludes that competent medical evidence (a VA expert's opinion) supports a finding that the Veteran's conceded stressor in service was a factor in his development of the psychiatric disability for which service connection is sought, and that service connection for such disability is warranted.


ORDER

Service connection for a psychiatric disability other than PTSD, to include major depression, bipolar disorder, and a mood disorder, is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


